Case 1:19-cv-24042-KMW Document 4 Entered on FLSD Docket 10/01/2019 Page 1 of 2
             e   ek
   L b Rev.06/12)SummonsinaCi
                            vilAction '

                                            UM TED STATES D ISTRICT COURT
                                                                 forthe
                                                          Southern District of Florida




    '

         as.
           e '
             e-s+ -
                  .
                  !-)','
                       r/w. o/.
                              '
                              5
                                   Plaintixs)
                                      Y'.                                    civilAeonxo. /j-cV'-.JH /Y.)-
                                                                                                          FILED BY                   D.C.
C t4.,'zn,lo.x.
              /-p f,p /q e                      .
                                                                                                                 sEF 30 2219
                                   e/ntfcazrd
                                                                                                                  ANGELA E.NOBLE
                                                                                                                 GLERK U S DISI Cm
                                                    SU>   O NS IN A CIVR ACTION                                  s.D.oFit-
                                                                                                                         k.-MIAMI

 To:p e)kndant'
              an= eandadtfread
     C tt-,,
           'hcw''?qqj.4t/z1c . V
      f
     0. o C T 67o'     -om*'0'-- V sl',
                   i-ro'              ,x'                                                  )-. w,.
                                                                                                 k&
             fa  -        o   .o
                              .    i . ip.-
                                          a.
                                 (a/om,q. /-s/, +4oc,.
                                                     y
                 / /0.4/. $-a.,f & qosy-u.f
                      ,
             A lawsuitha.
                        sbeen 5led agaizzs'
                                          tyou.

             W ithin 21daysaAerserviceofthissurnmonsonyou(notcountingthedayyoureceivedi4)- or60daysifyou
 aretheUnited StxtesoraUnited Sutesagency,oran oE ceroremployee oftheUnited Stalesdescribed i'
                                                                                             nFed.R.Civ.
 P.12 (a)(2)or(3)- yournus'tserveontheplaintiffan'answertotheattachedcomplaintoramotionunderRule12of
the FederalRulesofCivilProcedure.n e a'
                                      nswerormotion mustbeserved ontheplaintifforplaintiff'sattorney,
whosenarne d addressare:        ,             ,
           -
                   .     <v,  ra t,         VZ',-/e.          p f5
                              73 o T
                                   . û'+-t
                      A ,>,-'
                            aJ A e.,z,,J-
                                        c 33 /%/
             Ifyoufailtorespond-judgmentbydefaultwin beenteredagainstyoufbrtherelie.
                                                                                   fdemandedintsecomplaint
You alsomustEleyourm qwerormotion withthecotut



                                                                        #
                                                                         t
                                                                             .
                                                                                 c             .    coA r A ngeja g* Noblc
                                                                       '

         '
                                                                       //                  1j
D ate.
     g

                                                                                           (       signatureofclerkorDepff
                                                                                                                         y Clerk
                                                                 'k
                                                                  .'                 .1'
                                                                                    ,.
                                                                                  .ê.
                                                                                 ..
Case 1:19-cv-24042-KMW Document 4 Entered on FLSD Docket 10/01/2019 Page 2 of 2

            -)
 AYkV (R/ev.û6/12)SumUmon-s-.i
                      = '
                             naCi
                             U
                                W Action                                               .-                   -
      .-



                                 UM TED STAIES D ISN CT COURT
                                                           forthe

                                                   Southern District of Florida




             & (,s+ îk.
                      ,/o qr
                           l/,.
                              k
                        Pl
                         aintflsl
                            Y.
                                                                    civilActionxo /ç- Cv.
                                                                                       .
                                                                                        /- J.V 0kl1-
                                                                                                                N;
                                                                                            FILED BY                     D.C.5
                                                                                                        -,- .
                                                                                                            -.-......       j
     v -'))or.
             ï/
              :.                                                                                 sE?3g2g!g                  t
                         ejkndantlz)                                                               ANGEG E.NOBLE
                                                                                                  GLERK U S DIST CT.
                                               SIM H ONS IN A CIVR ACTION                         s.o.oFiLX.'MiAMl
                 :
 To:(De#ndant'
             JnameandmH =JJ
      O'f
        4,'
          oo,
            mk-(N A
      z/o c-'r- c lccworAh''
                           .
                           wx Vo J>,.
                                    '
                                    ,
           1
           .xom 1. /z     7..
                            o. tayo,up.       ,i:!-z-cn,
                                                       y
           /
           Alt
             aqn t?>
              wsui aasf
                   1  be,
                        e'
                         'se
                         nealag('
                               -L
                               ai--.  a a au y
                                   you.                     .




           W fthin 21daysaftersee ceofthissurnrnonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
 azetheUnited SutesoraUnited S'
                              tatesagency,ora'
                                             n oo ceroremployeeoftlaeUnitedStates descdbed i'
                                                                                            nFed.K Civ.
 P.12(a)(2)or(3)- you'
                     rnus'tserveontbeplaindffan'answertotheattacbedcompliutoramotionunderRule12of
 theFederalRulesofCivilProcedure. n e a'
                                       nswerorm otionm usrtbeservedon theplaintifforplaindff'satorney,
 whosenam eand addressare:
                                       j'L.?le            p /'f
                 j.
                  p.
                   aca.s
                       ,g.
                        a
                         y
                         .z,.y-
                 A .a..a. /<o.w,l,k #-t A 3 /< l
                 ,

           Ifyoufailtoreapond-judm entbydefault4u1beenteredagainx youortserelie.
                                                                               fdemandedintlaecomplaint
You also rnustKleyotzranswerorrnotionwitbtheoomt



Da
 te:                 'n
                      'tt                                              k
                                                                       CL..
                                                                          (
                                                                          *
                                                                          '.
                                                                           ',. yr
                                                                                lgpj
                                                                                   ay.uOyj
                                                                                         O.
      ,                                                                    '      ..                                 .


                                                                                   Signa      o/cleràorDeipzfyClrmk
                                                                          / .




                                           t
